Case 1:19-cv-00331-LO-MSN Document 157-18 Filed 02/24/21 Page 1 of 6 PageID# 2388




                            EXHIBIT O
Case 1:19-cv-00331-LO-MSN Document 157-18 Filed 02/24/21 Page 2 of 6 PageID# 2389


   From:              Michael Melkersen
   To:                Han, Suhana S.
   Cc:                Michael Melkersen; Dean Kevin R.; Quirk, Michael; Littleton, Judson; Brebner, Adam R.; Rose, Elizabeth A.;
                      Freudenberg, Stephanie L.; Bagley, Terrence M.; Abrams, Kenneth W.; Deppermann, Lee; Hank Young
   Subject:           [EXTERNAL] Re: ...Re: Garcia, et al. v. Volkswagen Group of America, Inc., et al., Case No. 1:19-cv-331-LO-MSN
                      - Identification of Custodians for Document Searches
   Date:              Wednesday, February 3, 2021 1:32:58 AM
   Attachments:       VWGoA-Garcia-00045818 - Customs Exchange Regarding Import Status.pdf
                      VWGoA-Garcia-00044363_image - Accounting Exchange Regarding Non-Saleable Passats.pdf
                      VWGoA-Garcia-00244158 - Sellability Power Point Presentation.pdf


   Suhana,

   I write to follow-up on our call from earlier today. I mentioned that I had seen an e-mail exchange between
   David Mayer and one of his subordinates (Kathryn Joiner) to suggest that the information regarding the
   importation status indicated on the HS-7 forms was retrievable. You and Jud asked me to provide that e-
   mail. I've attached a copy hereto. You will see that Mr. Mayer requests that his subordinates identify for
   each VIN listed whether, as to the declaration associated with the VIN, the vehicle is listed as "prototype
   or conforming" - this is a reference to the HS-7 declaration. My point in our call today was that it appears
   that Mr. Mayer, head of VW's customs at the time, believed that this same information that I am
   requesting is maintained by VWGOA and is available.

   You will see from Ms. Joiner's response that she was "able to find an entry number based on the
   ordernumwork" even for those cars identified by Mr. Mayer "that were not processed by VIN." This tells
   me that it is, in fact, possible to determine entry numbers, and specific VIN-level data, even for vehicles
   not processed/filed by VIN in the import files. My recollection is that Jud stated during our call today that it
   was his understanding from VWGOA that it is not possible to identify custom entry numbers associated
   with particular VINs. It appears from this e-mail exchange that Jud's understanding must be incorrect.

   While we are all looking at this document, can you tell me why information is redacted from it? I believe
   we are entitled to the un-redacted version of these communications. Please advise.

   As you will also see from the e-mail chain, it is apparent that Mr. Mayer was such an important figure that
   Mr. Stuzman, who handled a portion of the VWGOA audit relating to the at-issue vehicles, reached out to
   him directly, causing him to reach out to Ms. Joiner, who was readily able to answer his questions (the
   same questions I have about numerous other putative class vehicles). I do not believe that any Judge is
   going to believe that Mr. Mayer, Ms. Joiner or Mr. Stuzman are not relevant document custodians that
   VWGOA should not be required to search as part of our discovery in this case. It seems to me to be a
   waste of time to file a motion to compel on this subject, so I would hope that you all change your mind
   before I file that motion, insofar as I think it will cause your client to lose credibility with the Court. FYI - I
   plan to file our motion next week, so if you change your mind about adding Mr. Mayer, Ms. Joiner and Mr.
   Stuzman as custodians before then, please let me know.

   Since I am addressing the issue of records custodians again in referencing the document you requested
   today, I might as well address the remaining two. In my e-mail below, as you may recall, I also ask that
   you add Kai Ly to the list of custodians to be searched. The reason I made this request is that Mr. Ly was
   directly involved with discussions with the quality department at VW Chattanooga regarding precise
   definitions he had requested to determine exactly "what 'unsellable' constitutes for each VIN [267
   functional vehicles that were deemed non-sellable] (i.e. unsellable & must scrap vs. unsellable as new vs.
   unsellable in the U.S. vs. unsellable & requiring rework)." Mr. Ly then states, "Will hopefully have an
   update by end of the week." Obviously, persons directly involved in discussions about exactly which
   potential class vehicles are sellable and which are not and the reasons why should be subject to having
   their documents searched for responsive materials. I have attached a copy of this e-mail exchange for
   your ease of reference. As with Mr. Mayer, Ms. Joiner and Mr. Stuzman, I ask that you let me know if you
   change your mind about adding Mr. Ly as a custodian before we file our motion to compel next week.

   Finally, I asked that you all add Andrew D'haenens, who works in the VW Quality Department, as a
Case 1:19-cv-00331-LO-MSN Document 157-18 Filed 02/24/21 Page 3 of 6 PageID# 2390


   document custodian to search his files for responsive materials to our discovery. Mr. D'haenens actually
   prepared a powerpoint presentation regarding the sellability of the at-issue vehicles, which I have
   attached hereto for your ease of reference. Again, in my opinion, no judge is going to deny me the
   addition of D'haenens as a custodian knowing that he maintains files with this type of information directly
   relevant to our claims in this case, and therefore, the only thing VWGOA will accomplish by the continued
   refusal to add D'haenens as a custodian is to hurt VWGOA's credibility with the Court. For this reason, I
   wanted to give VWGOA a chance to change its mind and agree to add D'haenens as a custodian before
   we file our motion to compel next week.

   Kind regards,

   Mike


   On Wednesday, December 16, 2020, 06:41:59 PM EST, Michael Melkersen wrote:


   Suhuna,

   I still await your response to my e-mail below regarding custodians. As a follow-up to that e-mail, I also
   request that you add Edward K. Stutzman (VW Internal Auditor) to the list of custodians, as well as David
   Mayer, customs manager and Kathryn Joiner, customs specialist. I also ask that you add Kai Ly, VW
   CPA/Controller, as well as Andrew D'haenens, who works in the VW Quality Department.

   Please confirm VWGOA agrees to do so.

   Thank you.

   Mike


   On Thursday, December 10, 2020, 10:04:31 PM EST, Michael Melkersen wrote:


   It's a date! Thanks.

   M

   On Thursday, December 10, 2020, 11:46:22 AM EST, Han, Suhana S. wrote:


   Mike, hope you managed to get some sleep since your last flurry of emails. How about a meet-and-confer
   this Monday at 12:30pm Eastern?




   From: Michael Melkersen <mike_melkersen@yahoo.com>
   Date: Tuesday, Dec 08, 2020, 5:55 AM
   To: Han, Suhana S. <HanS@sullcrom.com>
   Cc: Michael Melkersen <mike@mlawpc.com>, Dean Kevin R. <kdean@motleyrice.com>, Quirk,
   Michael <mquirk@motleyrice.com>, Littleton, Judson <littletonj@sullcrom.com>, Brebner, Adam
   R. <brebnera@sullcrom.com>, Rose, Elizabeth A. <Rosee@sullcrom.com>, Freudenberg,
   Stephanie L. <freudenbergs@sullcrom.com>, Bagley, Terrence M.
   <tbagley@mcguirewoods.com>, Abrams, Kenneth W. <kabrams@mcguirewoods.com>,
   Deppermann, Lee <DEPPERMANNL@sullcrom.com>, Hank Young <hyoung@motleyrice.com>
Case 1:19-cv-00331-LO-MSN Document 157-18 Filed 02/24/21 Page 4 of 6 PageID# 2391


   Subject: [EXTERNAL] Re: Garcia, et al. v. Volkswagen Group of America, Inc., et al., Case No.
   1:19-cv-331-LO-MSN - Identification of Custodians for Document Searches

   Hi Suhana,

   One more thing about the custodians. I had asked for the files of a Customs Manager to be searched,
   and I referenced a person with the last name Brown, which I took from one of your client's organizational
   charts. I guess that was a pretty old chart, given your comment in your letter that employee Martha Brown
   was terminated September 1, 2007. Given the extensive issues raised by our lawsuit that related to
   customs' matters, we definitely still need someone from your client's customs' department. We ask that
   you propose someone in charge of customs/importing cars from outside of the United States for VWGoA
   for this purpose. We also suggest that your client utilize David Mayer as an additional custodian for this
   purpose, who worked in the custom's department for VW Chattanooga from March 2011 through March
   2018, last serving as Custom's Manager. It is my understanding that Mr. Mayer currently works as
   Customs Operations Manager for Porsche Cars North America.

   Thanks.

   Mike


   On Tuesday, December 8, 2020, 04:40:06 AM EST, Michael Melkersen wrote:


   Suhana:

   Thank you for your letter regarding VWGoA's further response to our suggested custodian list. We agree
   with VWGoA that the following custodians that we originally proposed can be excluded, at least for now:
   Anthony Dickerson, Roberto Eggeling, Fabio Freccia, Lifestyle Department Head, Michael Hill, Roger
   McAvoy, and Steven Purcell.

   For Alexandra Juenger, Jessica Arzivu Mora and Oliver Wessel, VWGoA declined to include or search
   them as custodians because they have never been employed by VWGoA. Given this position taken by
   your client, we ask that Ms. Juenger, Ms. Mora and Mr. Wessel be added to the list of custodians to be
   searched in connection with our outstanding document requests to VWAG. In that regard, it is my
   understanding that VWAG has proposed to search Andreas Burmeister, Rainer Lamp, Verena Pulcher,
   Annett Schramm, Stefan Weber and Thomas Wilken. As you may recall, during our call on November 25,
   2020, I requested that VWAG add the following individuals to that list: Dirk Richter, Thorsten Vox,
   Gerhard Kiewel, Daniel Breidbach, Bianca Schoenwaelder, and Tibor Dalenburg. We further request that
   Christian Klinger be added to the list of custodians for the reasons I expressed in my e-mail to you earlier
   today (i.e. discussions regarding pre-series and zero series cars and ability to legal sell versus scrapping
   them). Finally, we ask that you identify the employees of VWAG involved in the audit that led to the
   identification of illegally sold pre-production cars, as well as the members of VWAG's Product Safety
   Committee who may have been involved in discussions regarding the purported illegal sale of zero series,
   pre-series or other early production vehicles, or cars that lacked appropriate documentation to be able to
   certify their compliance with applicable safety standards.

   We disagree, however, to exclude Hardy Brennecke, Michael Horn, Rainer Michel, Hendrik Muth
   (mistakenly identified in your November 25, 2020 letter as "Thomas Muth"), Joerg Sommer, given our
   belief that each of them were personally involved in discussions regarding pre-series and zero series
   vehicles and the legality of selling those cars, all as I described in my e-mail to you earlier today. With
   regard to "Executive Board Members who signed Project Appropriations Requests" (i.e. Michael Horn,
   Stephan Jacoby, etc.), we decline to exclude this category of custodians from the search for the same
   reasons

   As to Patrick Mayer and Clark Campbell, we also disagree to exclude them as custodians because we
Case 1:19-cv-00331-LO-MSN Document 157-18 Filed 02/24/21 Page 5 of 6 PageID# 2392


   have reason to believe that they were involved in extensive discussions on how to modify VW
   Chattanooga operations and procedures to utilize an approach used by VW Mexico (Puebla) to resell
   early production vehicles, like auto-show and press-fleet cars, that had been previously scrapped. We
   have reason to believe that Mr. Brennecke, among others, were involved in these discussions. As set
   forth in my letter to you dated November 3, 2020, we also ask that you identify the members of the
   VWGoA Internal Audit Department who investigated the issue of the purported illegal sale of pre-series,
   zero series or other putative class vehicles that purportedly do not contain the proper documentation, and
   that you include each of them as custodians, along with whatever individuals were primarily
   communicating about these matters with the Product Safety Committee at VWAG (all as described by
   VWGoA in its various reports submitted to NHTSA regarding these matters). We also request that Walter
   Keith Hammock be added as a custodian insofar as he replacement Chi-Han Chin as the Conformity of
   Production Coordinator in Chattanooga, and it is our understanding that he has also had extensive
   discussions regarding pre-production cars and the issue of their legality. And as set forth in my letter of
   November 3, 2020, and again in my e-mail to you earlier today, we ask that you identify relevant
   custodians to search relating to our RFP# 21 (Carfax Price Calculator), RFP# 41 & 46 (mileage timing
   and impact of classification of vehicle as new or used), RFP#57 (documents reflecting advantage of
   putting vehicles in E-Tag before Resale), RFP#64 (alterations to vehicles made post-manufacturer -
   perhaps head of VWGoA's port operations would be the best custodian(s) for this one), RFP#78
   (discussions within VW about disclosure to consumers regarding vehicle use before sale), RFP#89
   (safety impacts on differences between pre-production and series production), RFP#99 (identify as
   custodians individuals responsible for setting up, managing and monitoring the so-called "daily data file
   feed" referenced in the Carfax Contract and described in paragraph 74 of the Second Amended
   Complaint).

   With regard to Oliver Schmidt and Stuart Johnson, we agree to exclude them as custodians for now, as
   along as your client produces what we requested in RFP#65 regarding emissions exempt label tracking
   documents. As I explained in my letter of November 3, 2020, this is relevant because these exempt labels
   are typically tracked very carefully by VWGoA, and they are typically issued only to functional vehicles
   that are being used on the road by VWGoA for some purpose prior to the time that VWGoA has obtained
   emissions' certification. Given that fact, the tracing documents relating to these temporary emissions
   labels will assist us in identifying pre-production vehicles and tracing the activities of such cars.

   I look forward to further discussing the issues of custodians with you during the call that I requested that
   we schedule sometime this week. Please let me know your availability.

   Thanks.

   Mike



   On Wednesday, November 25, 2020, 06:05:37 PM EST, Deppermann, Lee wrote:



   Mike,

   Please see the attached correspondence from Suhana.

   Best,

   Lee J.F. Deppermann
   Sullivan & Cromwell LLP
   1700 New York Avenue, N.W. | Suite 700
Case 1:19-cv-00331-LO-MSN Document 157-18 Filed 02/24/21 Page 6 of 6 PageID# 2393


   Washington, District of Columbia 20006-5215
   T: (202) 956-7562 | F: (202) 956-7097
   deppermannl@sullcrom.com | http://www.sullcrom.com


   This e-mail is sent by a law firm and contains information that may be privileged and confidential. If you
   are not the intended recipient, please delete the e-mail and notify us immediately.

   **This is an external message from: mike_melkersen@yahoo.com **
